b&b WH WN

oO ©O& J DH wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 3:18-cv-05704-RSL Document 67 Filed 10/17/19 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

In re Impinj, Inc. Securities Litigation. NO.: C18-5704RSL

STIPULATED MOTION AND

—{PROPOSEDTORDER TO EXTEND
THE TIME TO FILE AN ANSWER

Noted: October 17, 2019

 

 

Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge and Parish of
East Baton Rouge (“Lead Plaintiff’ or “Baton Rouge”) and Defendants Impinj, Inc., Chris Diorio,
Evan Fein and Eric Brodersen (“Defendants” and collectively with Lead Plaintiff, the “Parties”),
by and through their undersigned counsel, hereby stipulate and agree to the following matters.

WHEREAS, on October 4, 2019, this Court granted in part and denied in part Defendants’
Motion to Dismiss Consolidated Class Action Complaint (“Complaint”);

WHEREAS, pursuant to Rule 12(a)(4)(A) of the Federal Rules of Civil Procedure,
Defendants’ answer to the Complaint is due fourteen days after notice of the Court’s order, or
October 18, 2019;

WHEREAS, Defendants have requested, and Plaintiff has agreed to, an extension of time

until November 15, 2019 for Defendants to file their answer to the Complaint, subject to the

approval of the Court;
STIP. MOTION TO EXTEND TIME TO ANSWER WILSON SONSINI GOODRICH & ROSATI, P.C.
3:18-CV-05704 RSL 701 Fifth Avenue, Suite 5100

Seattle, WA 98104-7036
Tel: (206) 883-2500
Fax: (206) 883-2699

 
Oo Se JN DBO WH eS WY PO

NH NN NO KN KN RD RD NR wm Ree ee
NY DBD WW FF Ww HB | Do wm DA DH WwW FB W bw & OC

 

Case 3:18-cv-05704-RSL Document 67 Filed 10/17/19 Page 2 of 4

WHEREAS, Defendants believe that good cause exists for an extension of time to file their

answer to the Complaint given the complexity of the Complaint, the technical nature of many of

the issues alleged, and the need to consult with several individual defendants;

NOW, THEREFORE, the Parties hereby stipulate and agree as follows, and respectfully

request that this Court issue an Order providing that:

1, Defendants shall file their answer to the Complaint on or before November 15,

2019.

Dated: October 17, 2019

STIP. MOTION TO EXTEND TIME TO ANSWER
3:18-CV-05704 RSL

Respectfully submitted,

/s/ Gregory L. Watts

Barry M. Kaplan, WSBA #8661

Gregory L. Watts, WSBA #43995

WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100

Seattle, WA 98104-7036

Telephone: (206) 883-2500

Facsimile: (206) 883-2699

Email: bkaplan@wsgr.com

Email: gwatts@wsgr.com

Attorneys for Defendants Impinj, Inc., Chris
Diorio, Evan Fein and Eric Brodersen

/s/ Bradley S. Keller

Bradley S. Keller, WSBA #10665
BYRNES KELLER CROMWELL LLP
1000 Second Avenue, 38th Floor
Seattle, Washington 98104
Telephone: (206) 622-2000
Facsimile: (206) 622-2522

Email: bkeller@byrneskeller.com

Liaison Counsel for Lead Plaintiff Employees’
Retirement System of the City of Baton Rouge and
Parish of East Baton Rouge

/s/ Jonathan D. Uslaner
Jonathan D. Uslaner (pro hac vice)
Lauren M. Cruz (pro hac vice)

‘WILSON SONSINI GOODRICH & ROSATI, P.C.
701 Fifth Avenue, Suite 5100
-2- Seattle, WA 98104-7036
Tel: (206) 883-2500
Fax: (206) 883-2699

 
oOo fF& VN DB wa FP Wo LO

Ny wp PO NN NY NY NO NO HF KF KF FS FF FO OF OES ES
“SI WN vA FBP WO NY K|§ DB OD fe ANA DBD A F&F WY NY KK O&

 

Case 3:18-cv-05704-RSL Document 67 Filed 10/17/19 Page 3 of 4

STip. MOTION TO EXTEND TIME TO ANSWER
3:18-CV-05704 RSL

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
2121 Avenue of the Stars, Suite 2575

Los Angeles, CA 90067

Telephone: (310) 819-3470

Email: jonathanu@blbglaw.com

Email: lauren.cruz@blbglaw.com

Salvatore Graziano (pro hac vice)

Michael D. Blatchley (pro hac vice)

BERNSTEIN LITOWITZ BERGER & GROSSMANN LLP
1251 Avenue of the Americas

New York, New York 10020

Telephone: (212) 554-1400

Facsimile: (212) 554-1444

Email: salvatore@blbglaw.com

Email: michaelb@blbglaw.com

Counsel for Lead Plaintiff Employees’ Retirement
System of the City of Baton Rouge and Parish of
East Baton Rouge

WILSON SONSINI GOODRICH & ROSATI, P.C.

701 Fifth Avenue, Suite 5100
-3- Seattle, WA 98104-7036
Tel: (206) 883-2500
Fax: (206) 883-2699

 
-& Ww bv

oOo © YN HR WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

 

Case 3:18-cv-05704-RSL Document 67 Filed 10/17/19 Page 4 of 4

ORDER
PURSUANT TO STIPULATION, IT IS SO ORDERED.

Dated: © oer Ss , 2019.

 

AB. pn, <
Lith £ (2k fee ke
HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

STIP. MOTION TO EXTEND TIME TO ANSWER WILSON SONSINI GOODRICH & ROSATI, P.C.
3:18-CV-05704 RSL 701 Fifth Avenue, Suite 5100
-4- Seattle, WA 98104-7036

Tel: (206) 883-2500
Fax: (206) 883-2699

 
